Honorable M. H. Crabb, M.D.       Opinion No. WW-797
Secretary, Texas State Board
   of Medlcal Examiners           Re:   Whether the "Hotel
Medical Arts EuIldIng                   Occupancy Tax" levied by
Fort Worth, Texas                       House Bill 11, Acts of
                                        the 56th Legislature,
                                        Third Called Session,
                                        1959, Chapter 1, consti-
                                        tutes a reimbursable ex-
                                        pense under the provisions
                                        of Section 36 of Article
                                        V of House Bill 4, Acts of
                                        the 56th Legislature,
                                        Third Called Session,
                                        1 59, Chapter 23, page
                                        422 (oeneral Approprla-
Dear Dr. Crabb:                         tion Act).
         You have requested an opinion on the following ques-
tion:
            "mclosed are expense accounts of
         seven Board members, which were returned
         to us due to hotel tax being paid. Please
         advlse whether the hotel tax paid by the
         Board members Is a reimbursable expense."
         Members of the Texas State Board of Medical Examiners
are reimbursed for their "actual meals, lodging, and Incidental
expenses when traveling on official business either in or out
of the State." House Bill 4, Acts of the 56th Legislature, Third
Called Session, 1959, Chapter 23, page 442, Article V, Section
36 (General Appropriation Act).
         In dlscusslng the "Hotel Occupancy Tax" levled by House
Bill 11, Acts of the 56th Legislature, Third Called Session,
1959, Chapter 1, It was held In Attorney Ckneral’s Opinion
W-721 (1959):
            "Expense reimbursement Is part of the
         employment contract with the State. To
Honorable M. H. Crabb, M.D., Page 2 (w-797)


        illustrate, an employee compensated on a
        per diem basis receives the same amount
        for each day's travel regardless of the
        price of any hotel room that might have
        been rented (and regardless of whether
        a hotel room was actually rented) In the
        course of such travel. Obviously In this
        situation there Is no direct connection




         It Is our oJ?nIon that the above holding, that the
"Hotel Occupancy Tax' Is one of actual expenses Incurred by
an employee ti the State, Is equally applicable to State of-
ficials.
         Likewise, It was held In Attorney General's Opinion
ww-738 (19591:
            "The second method of compensating
         employees traveling at the expense of
         the Bank Is by reimbursement of actual
         expenses. Here again the Bank does not
         contract directly with the hotel. The
         employee contracts with the hotel In his
         private capacity; the consideration for
         occupancy of the hotel space Is paid
         to the hotel by the employee likewise
         in his private capacity. The Federal
         Reserve Bank, by virtue of Its employ-
         ment agreement, contracts with the em-
         ployee to reimburse him for actual ex-
         penses Incurred; the Hotel Occupancy
         Tax Is one of such expenses. The tax
         is an Individual liablllty of the
         %i?%t    :~a~"l?~s'~~~~~~ %"?hkh&?k'
         does not make it an Invalid
         on the Bank." (Emphasis added
Honorable M. H. Crabb, M.D., Page 3 (w-797)


         In view of the foregoing, It Is our opinion that the
"Hotel Occupancy Tax" paid by a State official or State employee
traveling at State expense Is a reimbursable expense within the
meaning of the current General Appropriation Act. Therefore,
those State officials and State employees who are entitled to re-
imbursement of actual expenses Incurred are authorized to Include
In their traveling expense account the "Hotel Occupancy Tax" paid
by them. Since members of the Texas State Board of Medical Ex-
aminers, while traveling on official business, are entitled to
reimbursement for actual expenses Incurred, you are advised that
the expense accounts enclosed with your request correctly included
the "Hotel Occupancy Tax" paid by the members of the Texas State
Board of Medical Examiners.
                             SUMMARY
                The "Hotel Occupancy Tax" levied by
                House Bill 11, Acts of the 56th Legls-
                lature, Third Called Session, 1959,
                Chapter 1, constitutes a reimbursable ex-
                pense of State officials and State em-
                ployees entitled to receive reimbursement
                of actual expenses when Incurred while
                traveling on official business.
                                 Yours very truly,
                                WILL WILSON
                                Attorney General of Texas


JR:mfh:zt                              John Reeves
                                       Assistant
APPROVED:
OPINION COMMITTEE
W.V.Geppert, chairman
Robert T. Lewis
Virgil Pulliam
Jerry H. Roberts
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore